NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager Large Cap Value Fund Supplement dated September 15, 2015 to the Summary Prospectus dated April 30, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the information under the section entitled “Portfolio Managers” on page 3 of the Summary Prospectusis deleted and replaced with the following: Portfolio Managers Title Length of Service with Fund MFS Jonathan W. Sage Investment Officer and Lead Portfolio Manager Since 2012 James C. Fallon Investment Officer and Portfolio Manager Since 2015 Matthew W. Krummell Investment Officer and Portfolio Manager Since 2015 John E. Stocks Investment Officer and Portfolio Manager Since 2015 Wellington Management David W. Palmer, CFA Senior Managing Director and Equity Portfolio Manager Since 2008 The Boston Company Brian Ferguson Senior Managing Director and Senior Portfolio Manager Since 2010 John Bailer, CFA Managing Director and Associate Portfolio Manager Since 2010 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
